NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted July 30, 2019*
                               Decided August 12, 2019

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 18-3281

JAMES M. WRIGHT,                               Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Indiana,
                                               South Bend Division.
      v.
                                               No. 3:18-cv-579-JD-MGG
JASON RUNYAN, et al.,
     Defendants-Appellees.                     Jon E. DeGuilio,
                                               Judge.

                                       ORDER

       James Wright, an Indiana inmate, appeals the dismissal of his complaint alleging
that Elkhart police officers and the county prosecutor (1) failed to investigate and
prosecute a man who attacked him during a home invasion, and (2) unlawfully arrested
and prosecuted him based on the attacker’s false statements. We affirm but modify the
judgment for the reasons specified below.

      * The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide the case without oral argument
because the appellate brief and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-3281                                                                         Page 2

       We accept as true the following allegations in Wright’s complaint. Welton
v. Anderson, 770 F.3d 670, 672 (7th Cir. 2014). Wright contacted Elkhart police officers to
report a home invasion. He told the responding officers that Matthew Thompson, a
man with whom he had ongoing disputes, had broken into his home and attacked him
with a wooden board. The officers recovered the weapon, took photos of the damage,
reviewed footage from Wright’s security camera, and took a statement. Afterward, a
detective asked Wright to come to the police station to answer more questions, but
Wright was unable to do so, and the detective later told Wright that he closed the case
because Wright did not cooperate. Wright also contacted the county prosecutor’s office
to pursue charges against Thompson, but the office declined to do so.

       Two months later, Elkhart police arrested Wright on a warrant that was based on
unspecified allegations made by Thompson. Wright was detained for a week before
being released on bond. Several weeks later, he was arrested again on different charges,
and he ultimately pleaded guilty to unlawful possession of a firearm.

       Wright sued the detective, responding officers, and county prosecutor under
42 U.S.C. § 1983, alleging, first, that they failed to investigate and prosecute Thompson
for the home invasion and, second, that they wrongfully arrested and prosecuted him
based on Thompson’s accusations. The district court screened the complaint and
dismissed it for failure to state a claim, see 28 U.S.C. § 1915A. On the first claim, the
court concluded that Wright had no cognizable interest in Thompson’s prosecution. As
for the second claim, the court considered whether Wright could be asserting malicious
prosecution, see Snodderly v. R.U.F.F. Drug Enf’t Task Force, 239 F.3d 892, 899 (7th Cir.
2001), but concluded that he could state no such claim because his state criminal case
was pending, and thus he could not show that the proceedings had terminated in his
favor.

        On appeal, Wright maintains that the defendants failed to investigate and
prosecute Thompson for the home invasion. But as the district court determined on this
first claim, Wright—a private citizen—has no judicially cognizable interest in the
prosecution of another person. Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Wright
counters that the failure to prosecute his attacker endangers his life, but “[t]here is no
federal constitutional right to be protected by the government against private violence
in which the government is not complicit.” Sandage v. Bd. of Comm'rs of Vanderburgh Cty.,
548 F.3d 595, 596 (7th Cir. 2008) (citing DeShaney v. Winnebago Cty. Dept. of Soc. Servs.,
489 U.S. 189, 195 (1989)).
No. 18-3281                                                                            Page 3

        Wright also generally disputes the district court’s conclusion on his second claim
that he failed to state a malicious-prosecution claim because he could not show that the
state criminal proceedings had terminated in his favor. At screening, the district court
interpreted Wright’s second claim as either for false arrest, which it found barred, or
“akin to a claim for malicious prosecution.” (Dist. Ct. D.E. 7, pp. 2-3) This claim would
have been better characterized as simply a Fourth Amendment claim for pretrial
detention after Manuel v. City of Joliet, Ill. (“Manuel I”), 137 S. Ct. 911 (2017); Manuel
v. City of Joliet, Ill. (“Manuel II”), 903 F.3d 667, 670 (7th Cir. 2018); and Lewis v. City of
Chicago, 914 F.3d 472, 478–79 (7th Cir. 2019). Such a claim accrues when detention ends.
Because Wright was still detained, the district court could have concluded it was
premature and dismissed it without prejudice.

        If Wright meant to bring a state law malicious prosecution claim, the district
court did not abuse its discretion in relinquishing jurisdiction over this supplemental
state claim. See Rivera v. Allstate Ins. Co., 913 F.3d 603, 618 (7th Cir. 2018). That claim
should have been dismissed without prejudice, however. See id. We affirm the dismissal
with prejudice of Wright’s first claim.

      We have considered Wright’s remaining arguments, and none has merit.
Accordingly, we AFFIRM the judgment as modified.